DETAILED ACTION
This communication is responsive to the RCE amendment filed on 02/26/2021. 
Claims 1 and 11 have been amended.
Claims 8, 10, 17, 19-20, 23 and 25-29 had been previously canceled.
Claims 1-7, 9, 11-16, 18, 21-22 and 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 was filed after the mailing date of the Final Office Action on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant’s arguments, see remarks, filed 02/26/2021, with respect to the rejection of claims 1, 4, 11-12, 18 and 21 under 35 U.S.C. § 103 as being unpatentable over Mustafa et al. (US Pub. 2017/0019248 A1) in view of Little (US Pub. 2004/0205248 A1) have been fully considered and are persuasive in light of prior art discussion in Applicant Interview (see Applicant Initiated Interview dated 02/03/2021).  Therefore, the rejection of claims 1, 4, 11-12, 18 and 21 under 35 U.S.C. § 103 has been withdrawn.

Allowable Subject Matter
Claims 1-7, 9, 11-16, 18, 21-22 and 24 are allowed.
The following is an Examiner’s statement of reasons for allowance.
Upon further search and consideration, claim 1 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses:
A method of performing secure communications involving a proxy that includes:
generating a proxy session key from a shared secret that is shared with the proxy computer; incorporating address information for each of the one or more recipient computers into a message body; using the proxy session key to encrypt the message body to obtain an encrypted message body that includes the address information for each of the one or more recipient computers; and aggregating the encrypted message body, the first encrypted message portion and the second encrypted message portion into an encrypted message…, in the precise manner disclosed by the Applicant’s claimed invention.

Palekar et al. (US Pat. 7,529,933 B2) discloses the use of transport Layer Security (TLS) protocol that provides message fragmentation and encryption to establish a secure method of communication between two devices on a network where intermediate devices cannot be trusted, wherein cached session keys and other relevant information can enable the two securely communicating endpoints to quickly resume their communication despite interruptions, i.e., when one endpoint changes the access point through which it is connected to the network.  Palekar does not explicitly disclose generating a proxy session key from a shared secret that is shared with the proxy computer; incorporating address information for each of the one or more recipient computers into a message body; using the proxy session key to encrypt the message body to obtain an encrypted message body that includes the address information for each of the one or more recipient computers; and aggregating the encrypted message body, the first encrypted message portion and the second encrypted message portion into an encrypted message in the precise manner disclosed by the Applicant’s invention.

Liu et al. (US Pat. 7,493,661 B2) discloses methods and apparatus for transferring a message securely from a sender to a recipient over a network which includes creating and sending a message using public key encryption via a forwarding proxy using a PKI encryption scheme.  Liu does not explicitly disclose generating a proxy session key from a shared secret that is shared with the proxy computer; incorporating address information for each of the one or more recipient computers into a 

Claim 11 discloses a method performing secure communications involving a proxy that utilizes features, i.e., encrypted message portions, a session key  using a shared secret, decryption of encrypted message body that includes recipient addresses, etc., that are substantively similar in scope to the invention of claim 1.  Claim 11 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/OLEG KORSAK/Primary Examiner, Art Unit 2492